Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is objected to because of the following informalities: In line 4, “the first sidewall defined a first open end” is ungrammatical.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims are rejected under 35 U.S.C. 103 as being unpatentable over Cirilli (2011/0225834) in view of Kim (5,938,058). Claims are rejected under 35 U.S.C. 103 as being unpatentable over Cirilli (2011/0225834) in view of Kummer (2007/0012693). Claims are rejected under 35 U.S.C. 103 as being unpatentable over Cirilli (2011/0225834) in view of Hucal (4,429,786). Cirilli discloses a razor drying container comprising a housing (1) defined by a base (bottom of 1) and a first sidewall (2) extending upwardly therefrom, the first sidewall defining a first open end (closed by 3), a first diaphragm (10) disposed upon the first open end, the first diaphragm having a first slot (11). Kim, Kummer and Hucal each disclose a housing defined by a base (42; 24; 31;  respectively) and a first sidewall (40; 40; 30) extending upwardly therefrom, the first .  
As to claim 2, each reference discloses a planar base in cross-section. 
As to claims 3-4 and 11, the tapering shape of the sidewalls is not seen to provide any new or unexpected utility to the claimed container. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See In re Dailey et al., 149 USPQ 47.  
As to claims 5 and 12, the interface of each combination of the first sidewall and the second sidewall forms a seal between the sidewalls. 
As to claims 6 and 13, Cirilli discloses a sanitizing fluid (7) disposed within one housing. 

As to claims 8 and 11, Cirilli discloses the slot being dimensioned to receive a head of a razor and accordingly in the proposed combination both slots are dimensioned to receive a head of a razor.   
As to claims 9-11 and 14, Cirilli, Kim, Kummer and Hucal each disclose a cap (3; 20; 50; 10) disposed on the uppermost end of the container. The tapering shape of the cap is not seen to provide any new or unexpected utility to the claimed container. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See In re Dailey et al., 149 USPQ 47.  
 
Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG